Citation Nr: 1721324	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  12-28 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to specially adapted housing benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1983 to January 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board remanded this matter in February 2014 for further development.

In a June 2015 decision, the Board denied the Veteran entitlement to specially adapted housing benefits.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Court issued a Memorandum Decision vacating the June 2015 decision and remanding the matter to the Board for further consideration.  The Board remanded the case in December 2016 for further development consistent with the May 2016 Memorandum Decision.  The matter is now before the Board for further appellate consideration.

In the June 2015 decision, the Board also denied the Veteran entitlement to an increased evaluation for scoliosis with low back pain and degenerative changes, entitlement to a special home adaptation grant, and entitlement to special monthly compensation based on the need for aid and attendance of another person.  The Veteran also appealed those issues to the Court.  See Statement from the Veteran, dated in June 2015.  However, the May 2016 Memorandum Decision did not vacate those portions of the Board's June 2015 decision or remand those issues to the Board.  Accordingly, those issues are not before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's December 2016 remand, the AOJ obtained a VA addendum opinion to determine whether it is at least as likely as not that the Veteran has the loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, and to clarify inconsistencies found in a May 2014 VA examination report.  In February 2017, the May 2014 VA examiner rendered medical opinions as requested.  However, in his rationale supporting those opinions, he refers to a review of the Veteran's "VA treatment records from 12/1007 [sic] to 7/2016".  VA treatment records currently associated with the record date only through March 4, 2014.  Accordingly, the record reflects that there are outstanding, potentially relevant VA treatment records.  VA treatment records, even if not in the record, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board cannot adequately review the February 2017 VA addendum opinion without also reviewing the VA treatment records cited therein.  Therefore, the Board finds that this matter must again be remanded so that the outstanding VA treatment records dating from March 4, 2014, through the present, may be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records relevant to the matter being remanded dating from March 4, 2014, through the present, and associate them with the record.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether entitlement to specially adapted housing benefits may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




